Form DEN
                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California

In     Keyhan Mohanna                                       Case No.: 18−30983 HLB 7
Re:
           Debtor(s)                              Chapter: 7




                                               NOTICE OF ORDER
                                              DENYING DISCHARGE


       Notice is hereby given that an order denying the discharge of the above−captioned debtor(s) was entered on
8/6/19.

Please refer to all documents on file with the Clerk of the United States Bankruptcy Court for particulars.




Dated: 8/7/19                                      For the Court:


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court




      Case: 18-30983         Doc# 211       Filed: 08/07/19         Entered: 08/07/19 12:00:40        Page 1 of
                                                         1
